DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 11-27 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 8-13, and 20 of U.S. Patent No. 10,123,782. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions claim an apparatus for ultrasonic imaging and therapy comprising an array of transducers (CMUT), imaging circuitry, a pulser located external to the chip; a switch or mode switching circuitry configured to switch operation of the transducer element between the ultrasonic therapy mode and imaging mode, transistors to pass a voltage greater than a gate-to-source voltage to any one of the transistors. Claim 12 of the patent discloses a plurality of pulsers and a line switch. Claim 9 of the patent discloses first and second transistors connected in series. Claim 11 of the patent discloses a diode. Claim 10 of the patent discloses an inductor. Claims 4-5 of the patent discloses a switch chip integrated with the transducer chip. Claim 8 discloses beam control for ultrasonic therapy. Claim 20 of the patent discloses a method of connecting and disconnecting a pulser to an array of ultrasonic transducers, wherein the pulser is disposed remotely from a chip that comprises the array (therefore heat is remote from the chip of transducers).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as originally filed fails to disclose a method of performing ultrasonic imaging and therapy with an array of ultrasonic transducers comprising the claimed combination of subject matter including the step of dissipating heat associated with the pulser external from a chip that comprises the array of ultrasonic transducers.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation “dissipating heat associated with the pulser external from a chip that comprises the array of ultrasonic transducer” which renders the scope of the claim unclear. It is unclear as to what is included or excluded by this step.
Claim 30 recites “wherein the applying is performed…” which lacks antecedent basis to any of the steps set forth in the prior claim. The claim further recites “a switch” which lacks antecedent basis to the prior claim and unclear how it is related to the previous steps. The limitation renders the scope of the claim unclear as to what further step is included or excluded.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 30 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim recites “wherein the applying is performed…” which lacks antecedent basis to any of the steps set forth in the prior claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16, 21-24, and 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rothberg et al. (US 2014/0288428).
Rothberg et al. discloses an apparatus for ultrasonic imaging and therapy comprising an array of transducer elements (Fig. 1; [0079]), imaging circuitry on a chip, the imaging circuitry configured to perform ultrasound imaging with the array of transducer elements in an ultrasonic imaging mode ([0078]), a pulser located eternal to the chip ([0083-0084]; pulser is off-chip therefore heat dissipation is external to the chip); and a switch configured to connect the pulser to a transducer element of the array of transducer elements for an ultrasonic therapy mode and to disconnect the pulser from the transducer of the array of transducers for an ultrasonic imaging mode ([0080]; [0084-0086]); [0098]). Rothberg et al. discloses the circuitry integrated with the transducer chip ([0032]; [0097]). Rothberg et al. discloses beam control ([0072]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al. (US 2014/0288428) in view of Haugen et al. (US 2005/0113694).
Rothberg et al. discloses the subject matter substantially as claimed except for including an inductor. However, Haugen et al. teaches in the same field of endeavor including a tuning inductor to match the resonance frequency of the circuit to the desired transmit frequency ([0086]). Therefore, it would have been obvious to one of ordinary skill in the art to have provided Rothberg et al. with an inductor in order to match the resonance frequency of the circuit to the desired transmit frequency.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al. (US 2014/0288428) in view of Hand et al. (US 6,488,630).
Rothberg et al. discloses the subject matter substantially as claimed except for the array comprising at least 32 elements by 32 elements. Rothberg et al. discloses 16 by 16 element array and PxQ array. However, Hand et al. teaches in ultrasound arrays comprising at least 1024 elements in a square pattern (32x32=1024; Fig. 3c; col. 3, line 33-34). Therefore, it would have been obvious to one of ordinary skill in the art to have provided Rothberg et al. with a 32 by 32 element array as taught by Hand et al. as it is a known configuration for a square array.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609.  The examiner can normally be reached on M-F 10-8.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER LUONG/Primary Examiner, Art Unit 3793